DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104793281 A (MA, Xin-li) in view of US 20190162889 A1 (DELBAERE; Fabien Xavier et al.)

    PNG
    media_image1.png
    140
    504
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    283
    540
    media_image2.png
    Greyscale

Per claims 1 and 8, Ma teaches a display device [see figure 2] comprising: a lower polarizing plate and an upper polarizing plate arranged oppositely [see the translation, “color filter substrate 4 away from one side of the array substrate 3 is further provided with an external polarizer (the external polarizer forming the normal polarizing sheet in the prior art), and array substrate 3 away from one side of the film substrate 4 further is provided with an external polarizer”]; an embedded polarizing layer located between the lower polarizing plate and the upper polarizing plate [2], and including: a first orientation layer [1]; and a polarizing material layer including a liquid crystal material [see the translation, “the polarizing film 2 according to parts by weight comprises the following components: dye is 1 to 6 parts of photoinitiator, 6 to 1 parts of liquid crystal is 30 to 70 parts, solvent is 30 to 70 parts, wherein the polarizing material layer is arranged between the first orientation layer and the second orientation layer, and is in contact with both the first orientation layer and the second orientation layer”].  Regarding the method claims, the method is merely the recitation of the product limitations in method step form and thus inherent to the product, mutatis mutandis.  
Ma does not explicitly teach a second orientation layer.  However, common knowledge and Delbaere teach at figure 2 and paragraphs 0007, 0020, and 0092.  Specifically, paragraph 0007 teaches that a liquid crystal polarizer with two alignment layers are conventional and a second alignment layer allows for different alignments or improved alignment across the liquid crystal layer.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Delbaere with Ma.
Per claim 5, Ma teaches the display device of claim 1, wherein an absorption axis of the lower polarizing layer is perpendicular to an absorption axis of the upper polarizing layer, and an absorption axis of the embedded polarizing layer is parallel to the absorption axis of the upper polarizing layer [see the translation “the array substrate is far away from one side of colour film substrate further comprising an external polarizer.  [T]ransparent axis direction of said external polaroid and a built-in polarizer consistent.”]  
Per claim 6, Ma teaches the display device of claim 1, wherein the polarizing material layer further includes a dichroic dye [dye is 1 to 6 parts].  
Per claim 7, Ma teaches the display device according to claim 1, wherein the material of the first orientation layer and/or the material of the second orientation layer include(s) polyimide [see the translation, wherein the material of the alignment layer is preferably polyimide.”]  
Per claim 9, Ma teaches the preparation method of a display device according to claim 8, wherein forming an embedded polarizing layer on a side of a lower polarizing plate includes: forming an embedded polarizing layer on a supporting plate; providing the supporting plate on the lower polarizing plate, and the embedded polarizing layer being located between the supporting plate and the lower polarizing plate [see substrate 3 and figure 2].  
Per claim 10, Ma teaches the preparation method of a display device according to claim 9, wherein forming an embedded polarizing layer on a supporting plate includes [substrate 3]: 19Attorney Docket No. 187002.00099 forming a first orientation layer on a supporting plate [1] forming a precursor material layer on a side of the first orientation layer away from the supporting plate [see translation, “Preferably, the photoinitiator is 2-hydroxyl - -2 - methyl - -1 – phenylacetone”, this is combined with the liquid crystal], and the precursor material layer being in contact with the first orientation layer [inhernet].  
Ma lacks, but Delbaere teaches as outlined above, forming a second orientation layer on a side of the precursor material layer away from the first orientation layer, and the second orientation layer being in contact with the precursor material layer; curing the precursor material layer to form the polarizing material layer [see rejection of claim 1 above].  
Per claims 11 and 12, Ma in view of Delbaere teaches the preparation method of a display device according to claim 10.  Ma in view of Delbaere lacks, but common knowledge teaches, forming a second orientation layer on a carrier; providing the carrier on the precursor material layer, wherein the second orientation layer is located between the carrier and the precursor material layer and is in contact with the precursor material layer; and removing the carrier wherein forming a second orientation layer on a carrier includes: forming a peeling layer on a carrier; and forming a second orientation layer on a side of the peeling layer away from the carrier.  Including a removable carrier for the supporting an alignment film was well known for reducing cell thickness.  That is, once the polarizer has been cured the carrier is an unnecessary element that could have been peeled off.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Claim 2-4 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104793281 A (MA, Xin-li) in view of US 20190162889 A1 (DELBAERE; Fabien Xavier et al.), as applied to US 20110304801 A1 (Shibata; Satoshi).

    PNG
    media_image3.png
    347
    488
    media_image3.png
    Greyscale

Per claims 2 and 13, Ma in view of Delbaere teaches the display device of claim 1, wherein the display device further comprises: a color film substrate provided between the lower polarizing layer and the upper polarizing layer [see the translation, “color filter substrate 4 away from one side of the array substrate 3”]; a liquid crystal layer located between the color film substrate and the lower polarizing layer [shown but not labeled].  Ma lacks the embedded polarizing layer is located between the color film substrate and the liquid crystal layer.  However, Shibata teaches the in-cell polarizer between the liquid crystal and color filter for improved contrast.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Shibata with Ma.  Regarding the method claims, the method is merely the recitation of the product limitations in method step form and thus inherent to the product, mutatis mutandis.  
 Per claims 3 and 14, Ma in view of Delbaere and Shibata teaches the display device of claim 2, wherein the embedded polarizing layer is in contact with the liquid crystal layer [inherent to the combination, see figure 1 above].  
Per claim 4, Ma in view of Delbaere and Shibata teaches the display device according to claim 2.  Ma et al., lack but routine skill in the art teaches, a third orientation layer located between the liquid crystal layer and the embedded polarizing layer, and being in contact with both the liquid crystal layer and the embedded polarizing layer.  It would have been common knowledge to include alignment layers to align the active liquid crystal layer.  That is the liquid crystal for the display portion would typically require orientation layers.  Thus, position a liquid crystal orientation in contact with the embedded polarizer and the active liquid crystal layer would have been common knowledge and a matter of routine skill in the art.  Improved contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 15, Ma in view of Delbaere and Shibata teaches the preparation method of a display device according to claim 13.  Ma et al. lack, but routine skill in the art teaches, wherein after forming an embedded polarizing layer on a side of the color film layer away from the base substrate, the preparation method of a display device further comprises: forming a third orientation layer on a side of the embedded polarizing layer away from the color film substrate, and the third orientation layer is in contact with the embedded polarizing layer, wherein filling a liquid crystal layer between the array substrate and the embedded polarizing layer includes filling a liquid crystal layer between the array substrate and the third orientation layer, and the liquid crystal layer is in contact with the third orientation layer.  It would have been common knowledge to include alignment layers to align the active liquid crystal layer.  That is the liquid crystal for the display portion would typically require orientation layers.  Thus, position a liquid crystal orientation in contact with the embedded polarizer and the active liquid crystal layer would have been common knowledge and a matter of routine skill in the art.  Improved contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871